UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7388



VESTER TERRY SNEEDEN,

                                             Petitioner - Appellant,

          versus

STATE OF NORTH CAROLINA; J. B. FRENCH, Warden,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (CA-94-716-5-BR)


Submitted:   January 16, 1996             Decided:   January 25, 1996


Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Vester Terry Sneeden, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to

appeal, deny the motion to appoint counsel, and dismiss the appeal
on the reasoning of the district court. Sneeden v. North Carolina,
No. CA-94-716-5-BR (E.D.N.C. Aug. 7, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2